Citation Nr: 1731153	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  11-29 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left knee disorder to include as secondary to service-connected disabilities.

2.  Entitlement to an initial disability rating in excess of 10 percent for a left ankle sprain.

3.  Entitlement to a disability rating in excess of 10 percent for left hip bursitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served in the United States Army Reserves with active duty from February 1997 to June 1997 and from May 2007 to May 2008.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated May 2009 and March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in August 2015.  A transcript of the hearing is of record. 

In November 2015, the Board remanded the claims considered herein and granted the claim for entitlement to service connection for a lower back disability.

The issues of entitlement to increased disability ratings for a left ankle sprain and left hip bursitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence indicates that a left knee disability is related to active military service.


 



CONCLUSION OF LAW

A left knee disability, iliotibial band syndrome, was incurred during active military service.  38 U.S.C.A. § 1110  (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2016). In this case, the Board is granting in full the benefits sought on appeal with respect to the service connection claim for a left knee disorder.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

II. Criteria and Analysis

The Veteran contends that her left knee disability is related to active duty service. 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498   (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Pursuant to 38 C.F.R. § 3.303 (b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   In addition, service connection may be presumed for certain chronic diseases, such as arthritis, that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).

The Veteran's service treatment records dated February 2008 record her initial complaints of left knee pain.  An October 2016 VA medical opinion indicates that the Veteran's diagnosis for the left knee should be iliotibial band syndrome.  Although the examiner indicated that the Veteran's claimed condition was less likely than not related to service, he also indicated that "Annotated STR's are now available which reference the presence of chronic left knee pain with onset during active duty and continuous current symptoms."  Thus, although the examiner's check box indicated that there was no nexus to service, his statements in the text section for a rationale indicated that records added to the Veteran's claims file indicated chronic left knee pain which began during a period of active duty.

After a careful review of the evidence, the Board finds that the Veteran's iliotibial band syndrome of the left knee is related to active military service.  Thus, the Board finds that entitlement to service connection for Veteran's iliotibial band syndrome of the left knee is warranted.


ORDER

Entitlement to service connection for iliotibial band syndrome of the left knee is granted.


REMAND

In September 2016, the Veteran indicated that she has swelling and flare-ups in the lower extremities and that she would like to be scheduled for a re-evaluation of her lower extremity disabilities.  Where the Veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992).  Furthermore, according to VAOPGCPREC 11-95 (1995), a new examination is appropriate when there is an assertion of an increase in severity since the last examination. Therefore, the Veteran should be provided with another VA examination to determine the current severity of her left ankle sprain and left hip bursitis.

The RO/AMC should contact the Veteran to determine if there are any outstanding private treatment records with respect to his disabilities on appeal, and if so, attempt to obtain these records after receiving the appropriate consent.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding VA treatment records from the Atlanta VA Medical Center.

2.  Contact the Veteran and elicit from her the appropriate information and consent to obtain all outstanding private treatment records with respect to her claims on appeal. Attempt to obtain all such treatment records that have not been previously obtained and associated with the claims file.

3.  After completing the above development and associating any additional evidence with the claims file, schedule the Veteran for a VA examination to determine the current severity of her left ankle and left hip disabilities.  The claims file, including a copy of this remand must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail.

In addition to any other information provided pursuant to the VA rating criteria, the examiner should conduct complete range of motion studies of the left ankle and hip, with specific citation to flexion and extension, and indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and in the opposite joint.  The examiner should provide an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If it is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

4.  Upon completion of the foregoing, readjudicate the Veteran's claims based on a review of the entire evidentiary record.  If the benefits sought on appeal remain denied, provide the Veteran and her representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


